UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6613



JOEL BRUCE SCHOONOVER,

                                                Plaintiff - Appellant,

          versus


RANDOLPH COUNTY SHERIFF’S OFFICE; ELKINS CITY
POLICE DEPARTMENT; CAPTAIN DEAN LAWRENCE,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-04-35-2)


Submitted:   August 18, 2005                 Decided:   August 25, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joel Bruce Schoonover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joel Bruce Schoonover appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.          See Schoonover v.

Randolph   County    Sheriff’s   Office,   No.   CA-04-35-2   (N.D.W.   Va.

Apr. 1, 2005).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -